Field, C. J.
We think it plain, on the findings of fact by the court, that the conditions and restrictions in the deeds from the Oak Bluffs Land and Wharf Company, under which the plaintiff and the defendants claim, were inserted for the benefit of purchasers from that company, who took deeds subject to these conditions and restrictions, and for the benefit of the grantees of such purchasers, and that therefore the restrictions can be enforced in equity by and against such grantees. Jackson v. Stevenson, 156 Mass. 496. Hano v. Bigelow, 155 Mass. 341. Collins v. Castle, 36 Ch. D. 243.
We are not called upon to consider what the right of the company would have been to convey the estates free from the conditions and restrictions, if the company had entered for breach of condition. The company has not taken advantage of the breach, if it could do so. The right of entry on breach of condition subsequent cannot be assigned to a stranger, and *448if the conditions and restrictions were for the benefit of purchasers and their grantees, these conditions and restrictions could not be released to a purchaser or his grantee without the assent of the other purchasers or their grantees, for whose benefit they were imposed. Rice v. Boston & Worcester Railroad, 12 Allen, 141. Trask v. Wheeler, 7 Allen, 109. Guild v. Richards, 16 Gray, 309. Gray, Rule against Perpetuities, § 282.

Decree affirmed.